Exhibit 10.1

SEPARATION AGREEMENT

This Separation Agreement (the “Agreement”) is entered into by and between
PulteGroup, Inc., a Michigan Corporation (the “Company”), and Steven C. Petruska
(“You”) this 10th day of August, 2010. The term “Company” means and includes
PulteGroup, Inc. and its successors, assigns, parents, subsidiaries, divisions
and/or affiliates (whether incorporated or unincorporated), all of their related
entities, and all of the past and present directors, officers, trustees and
employees of each.

 

  1. Date of job termination: The date of Your termination is August 14, 2010.

 

  2. Separation Benefits:

 

  A. Separation Pay: You will be paid $1,550,000, less applicable deductions for
taxes and as otherwise required by law and/or authorized by You, provided You do
not materially breach this Agreement. You agree that the Separation Pay is over
and above any sums earned by You as wages and/or bonuses through your
termination date. This Separation Pay will be payable to You within thirty
(30) days after the date of Your termination, provided that You timely return
all Company property and You do not materially breach this Agreement.

 

  B. Annual Bonus: You will be eligible for your 2010 Bonus provided You do not
materially breach this Agreement. Your Bonus Pay, if any, is based on the actual
performance of the Company and will be prorated through Your termination date
[prorated based on 226 days employed in 2010 out of 365 days], payable not later
than March 15, 2011.

 

  C. LTIP Awards: You will be eligible for Long Term Incentive Awards according
to the terms and conditions of the Plan, Program and LTI Agreements, provided
You do not materially breach this Agreement, for the following cycles:

 

  •  

2008-2010: $655,650, payable not later than March 15, 2011;

 

  •  

2009-2011: $398,350, payable not later than March 15, 2011;

 

  •  

2010 year of both cycles: Payment, if any, for the 2010 years of both
above-listed cycles is based on the actual performance of the Company and will
be prorated through Your termination date [prorated based on 226 days employed
in 2010 out of 365 days], payable not later than March 15, 2011;

 

  •  

2010-2012: Forfeited.

 

  3. Separation Period: Your Separation Period will begin August 14, 2010 and
end August 14, 2012. In the event You resume employment with, or become a
consultant to the Company, any payments to You under this Agreement will end
immediately. In that event, You will nonetheless remain bound by Your
obligations under this Agreement.



--------------------------------------------------------------------------------

  4. Other Benefits:

 

  A. Equity Awards: Any outstanding stock options and restricted stock awards
will vest according to the original terms and conditions of the grants pursuant
to the governing plans and option agreements. See Optionee Statement Attached as
Exhibit A. You acknowledge and agree to complete and return the Restricted Stock
Tax Withholding Form (“Tax Form”) at the time You execute this Agreement. You
further agree to indemnify and hold Company harmless for any tax penalties in
the event You fail to timely return the Tax Form to the Company’s Treasury
Department.

 

  B. Vacation Pay: Within thirty (30) days after Your termination date You will
receive payment for accrued but unused vacation as of Your termination date.

 

  C. Benefits: If You are covered under a medical, dental, vision and/or
HealthCare Choice account benefits plan sponsored by the Company on Your
termination date, You have the option to continue Your coverage under COBRA.
Information regarding Your rights under COBRA will be mailed to You. If You are
eligible for COBRA continuation and wish to continue medical, dental and/or
vision coverage, in consideration for the promises that You make in this
Agreement, the Company will pay Your COBRA premiums through the Separation
Period. You will be responsible for the cost of COBRA continuation after the
Separation Period, less the portion paid for by the U.S. Treasury, if any. You
may also continue Your HealthCare Choice account under COBRA at Your expense
under the terms and conditions outlined. You must complete and sign the COBRA
election form to initiate COBRA coverage. All other benefits provided through
the Company will cease on Your termination date.

 

  D. No Other Compensation: Other than the amounts specifically described in
this Agreement, You agree that You will receive no other compensation for
service to the Company. You further authorize Company to deduct from the
Separation Pay any indebtedness that You owe to the Company, including, but not
limited to, advances, loans, credit card charges, and any other obligations.

 

  5. Company Property; Expenses: On Your termination date You will return to the
Company all documents and other property belonging to the Company, including
items such as keys, telephone credit cards, pagers, computers and phones which
have not already been returned by You and receipt acknowledged by the Company.
You agree not to make or retain any copies, electronic or otherwise, of the
Company’s confidential information, as defined below.

The parties agree that the Company’s obligation to provide separation payments
is contingent upon Your timely return of all property. You agree to submit any
claim for reimbursable expenses within five days of your termination date or
such claim for expenses is waived.

 

  6.

Cooperation in Investigations and Litigation: In the event the Company becomes
involved in investigations or legal proceedings of any nature, related directly
or indirectly to events which occurred during Your employment and about which
You have personal



--------------------------------------------------------------------------------

 

knowledge, You agree that You will, at any future time, be available upon
reasonable notice from the Company, with or without subpoena, to answer
discovery requests, give depositions, or testify, with respect to matters of
which You have or may have knowledge as a result of or in connection with Your
employment relationship with the Company. In performing Your obligations under
this paragraph to testify or otherwise provide information, You agree that You
will truthfully, forthrightly, and completely provide the information requested.
You further agree that You will not be compensated in any way by the Company for
Your cooperation with the Company in connection with any litigation or other
activity covered by this paragraph, except that You shall be reimbursed as
permitted by law for any reasonable expenses that You incur in providing
testimony or other assistance to the Company under this paragraph. If You are
(i) specifically made aware of any non-public proceedings or non-public matters
related to the Company, (ii) requested in writing by a third party to provide
non-public information regarding the Company, or (iii) called by a third party
as a witness to testify in any matter related to the Company, You will promptly
notify the Company to give it a reasonable opportunity to respond.

 

  7. Confidentiality, Non-Competition and Non-Solicitation: The Confidentiality,
Non-Competition and Non-Solicitation Agreement executed by you on November 24,
2003 remains in full force and effect.

The parties desire to give effect to the provisions set forth in the
Non-competition and Non-solicitations sections referenced above to the full
extent allowed by law and in the event any court or arbitrator determines that
the above-stated restrictions are unlawful or unenforceable, said court or
arbitrator shall be requested by You and the Company to recast such restrictions
to the maximum extent enforceable.

Additionally, the provisions of this Agreement shall be binding upon You and
Your heirs, executors, administrators and other legal representatives.

 

  8. Non-disparagement: You will not disparage the Company, its agents or
employees in any manner following Your termination. You shall not post blogs of
any nature referencing or representing the Company or any other information
arising out of Your employment with the Company.

 

  9. Indemnification: Nothing in this Agreement is intended to affect any
obligation the Company may have under applicable law or its governing documents
to indemnify You.

 

  10. Confidentiality: You shall maintain for all time as confidential, and
shall not directly or indirectly use and/or disclose in any manner, any of the
following types of information of the Company: any information that is not
generally known in the trade and industry and that the Company considers to be
of a confidential or proprietary nature including that relating in any way to
the Company’s related entities, purchasing or other business methodologies,
business plans (including land), pricing, customers, marketing, sales methods,
information systems, consultants, products, product development, personnel
information and/or trade secrets. Additionally, You shall maintain as
confidential (except as to Your attorney, spouse and accountant, each of whom
You shall instruct to maintain as confidential) both the existence and contents
of this Agreement as well as all discussions or negotiations leading up to this
Agreement.



--------------------------------------------------------------------------------

You agree that the Company will be entitled to an immediate temporary
restraining order or injunction for a violation of the non-competition,
non-solicitation and/or confidentiality provisions.

 

  11. Release: Except as specifically set forth above, in consideration of the
Separation Benefits, You waive all rights and claims You may have for any
personal or monetary relief including salary, bonus, deferred compensation,
severance pay, commissions or other employee benefits or compensation arising
from Your employment with the Company, or the termination of Your employment
with the Company. Nothing in this Agreement shall be construed as an admission
of any liability by the Company.

In exchange for and in consideration of all the Separation Benefits, You hereby
fully and forever release the Company from any and all actions or claims for
personal or monetary relief by You, known or unknown, foreseen or unforeseen,
arising out of Your employment with the Company or the termination of Your
employment with the Company, including, but not limited to, any claims and
actions for or in tort, contract, discrimination, wrongful discharge, and/or
arising under Title VII of the Civil Rights Act of 1964, the Older Workers
Benefits Protection Act, the Age Discrimination in Employment Act of 1967 (as
amended), the Americans with Disabilities Act, the Worker Adjustment and
Retraining Notification Act, and any other federal, state, or local statutes,
law or rules, or any types of damages, wages, costs, or relief otherwise
available to You. You agree that, except as set forth herein, You are giving up
the right to pursue any administrative and legal claims against the Company.
This provision does not release claims for: a) compensation for illness or
injury or medical expenses under any workers’ compensation statute; b) vested
benefits under any plan maintained by the Company that provides for retirement
benefits; c) health benefits under any law or policy or plan currently
maintained by the Company that provides for health insurance continuation or
conversion rights; or d) any claim that cannot be waived or released by private
agreement.

Nothing in this Agreement shall be construed to prohibit You from filing a
charge with or participating in any investigation or proceeding conducted by the
Equal Employment Opportunity Commission, National Labor Relations Board, or
comparable state or local agency. Notwithstanding the foregoing paragraph, You
agree to waive any right to recover monetary damages in any charge, complaint or
lawsuit against the Company filed by You or by anyone else on Your behalf.

In exchange for and in consideration of all the Separation Benefits, You hereby
fully and forever release the Company (as well as the fiduciaries and
administrators of any employee benefit plans (the “Plans”) sponsored by the
Company), from any and all actions or claims for personal or monetary relief by
You, known or unknown, foreseen or unforeseen, that stem from or are related to
the administration of the Plans and arising under ERISA, 29 U.S.C. §§ 1001-1461.
You agree that this release of claims specifically includes any and all claims
that might be brought in an individual or derivative capacity on behalf of the
Plans under 29 U.S.C. §§ 1132(a)(2), as well as any claims for “other
appropriate equitable relief” under 29 U.S.C. §§ 1132(a)(3). This release does
not apply to any claims under 29 U.S.C. §§ 1132(a)(1)(B) for benefits accrued
under any Plan but unpaid as of the date of this Agreement, which remain subject
to and governed by the terms and conditions of the Plans.



--------------------------------------------------------------------------------

You also agree that: (a) You have been properly paid for all hours worked;
(b) You have not suffered any on the job injury for which You have not already
filed a claim; and (c) You have been properly provided any leaves of absence
because of Your health condition or a family member’s health condition.

You have twenty-one (21) days from the date You receive this Agreement to
consider whether to sign it. In the event You sign this Agreement, You have an
additional period of seven (7) days from the execution date in which to revoke
this Agreement in writing. This Agreement does not become effective or
enforceable until this revocation period has expired. No payments will be made
to You or on Your behalf under this Agreement until this revocation period has
expired. You are advised to consult an attorney prior to executing this
Agreement. You understand that You are not waiving any claims that arise in the
future. You acknowledge that the consideration paid pursuant to this Agreement
is more than You would have otherwise been legally entitled to receive and that
such consideration is adequate consideration for the agreements and covenants
contained herein.

You understand that nothing in this Agreement is intended to interfere with or
deter (i) Your right to challenge the above waiver of an Age Discrimination in
Employment Act of 1967 (as amended) (“ADEA”) claim or state law age
discrimination claim as not knowing or voluntary, or (ii) Your right to file an
ADEA charge or ADEA complaint or state law age discrimination complaint or
charge with the Equal Employment Opportunity Commission or any state
discrimination agency or commission as a result of the above release not being
knowing or voluntary, or (iii) Your right to participate in any investigation or
proceeding conducted by those agencies. Further, You understand that (x) nothing
in this Agreement would require You to tender back the money received under this
Agreement if You seek to challenge the validity of the above ADEA or state law
age discrimination waiver, (y) You do not agree to ratify any ADEA or state law
age discrimination waiver that fails to comply with the Older Workers Benefit
Protection Act (“OWBPA”) by retaining the money received under this Agreement,
and (z) nothing in this Agreement is intended to require the payment of damages,
attorneys’ fees or costs to the Company should You challenge the waiver of an
ADEA or state law age discrimination claim or file an ADEA or state law age
discrimination claim, except as authorized by federal or state law.

 

  12.

Certain Tax Matters: This Agreement is intended to comply with the requirements
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
and shall be interpreted and construed consistently with such intent. The
payments to You pursuant to this Agreement are also intended to be exempt from
Section 409A of the Code to the maximum extent possible, under either the
separation pay exemption pursuant to Treasury regulation §1.409A-1(b)(9)(iii) or
as short-term deferrals pursuant to Treasury regulation §1.409A-1(b)(4), and for
this purpose each payment shall be considered a separate payment. In the event
that the terms of this Agreement would subject You to taxes or penalties under
Section 409A of the Code (“409A Penalties”), the Company and You shall cooperate
diligently to amend the terms of this Agreement to avoid such 409A Penalties, to
the extent possible; provided that in no event shall the Company be responsible
for any 409A Penalties that arise in connection with any amounts payable under
this Agreement. Your “separation from service,” within the meaning of
Section 409A of the Code, will occur on August 14, 2010. Any reimbursement
payable to You pursuant to this Agreement or otherwise shall be conditioned on
the submission by You of all expense reports reasonably required by the Company
under any applicable expense reimbursement policy, and shall be paid to You



--------------------------------------------------------------------------------

 

within 30 days following receipt of such expense reports, but in no event later
than the last day of the calendar year following the calendar year in which You
incurred the reimbursable expense. Any amount of expenses eligible for
reimbursement, or in-kind benefit provided, during a calendar year shall not
affect the amount of expenses eligible for reimbursement, or in-kind benefit to
be provided, during any other calendar year. The right to any reimbursement or
in-kind benefit pursuant to this Agreement or otherwise shall not be subject to
liquidation or exchange for any other benefit.

 

  13. Miscellaneous provisions: You represent and warrant that You have the sole
right and exclusive authority to execute this Agreement; and that You have not
sold, signed, transferred, conveyed or otherwise disposed of any claim or demand
relating to any matter covered in this Agreement.

If any provision of this Agreement shall be held invalid or unenforceable, such
invalidity or unenforceability shall attach only to such provision and shall not
in any manner affect or render invalid or unenforceable any other provision of
this Agreement and this Agreement shall be carried out as if any such invalid or
unenforceable provision were not contained herein. Nothing in this Agreement is
intended to cause You to believe You cannot seek a judicial determination of the
validity of the Agreement under the ADEA.

 

  14. Governing Law: Michigan law, including Michigan law regarding choice of
law and conflicts of law, shall govern this Agreement.

This Agreement shall be effective and irrevocable within the time frame set
forth above and reflects the entire Agreement between You and the Company. This
Agreement may be modified only by a writing signed by You and the Company.

 

THE COMPANY By  

/s/ Cara Tryban

Its   Director – Benefits

This Separation Agreement is freely, knowingly and voluntarily given without
duress or coercion. I understand and agree to all provisions and terms stated in
this Agreement and have been afforded sufficient and reasonable time to consider
whether to enter into the Agreement, and an opportunity to consult with legal
counsel. I understand that by signing this Agreement, I am waiving and releasing
any rights I might presently have under the Age Discrimination in Employment
Act.

 

Employee signature  

/s/ Steven C. Petruska

  Steven C. Petruska Date   8/10/10



--------------------------------------------------------------------------------

Optionee Statement    Exhibit A

Exercisable as of 8/14/2010

Steven C. Petruska

Rule of 70 & Retirement

Non-Compete signed

 

Grant Date

   Expire
Date   

Plan ID

   Grant
Type         Options
Granted    Grant
Price    Outstanding    Exercisable           12/14/2000    12/14/2010    2000PE
   NQ    N    40,000    $ 10.46    30,000    30,000    current    12/13/2001   
12/13/2011    2000PE    NQ    N    40,000    $ 10.91    40,000    40,000   
current    12/12/2002    12/12/2012    2002PE    NQ    N    40,000    $ 11.40   
40,000    40,000    current    12/11/2003    12/11/2013    2002PE    NQ    N   
180,000    $ 21.64    180,000    180,000    current    12/9/2004    12/9/2014   
2004 PE    NQ    Y    200,000    $ 28.36    200,000    200,000    current   
12/8/2005    12/8/2015    2004 PE    NQ    Y    200,000    $ 40.41    200,000   
200,000    current    12/7/2006    12/7/2016    2002PE    NQ    Y    200,000   
$ 34.24    200,000    150,000    current    50,000 to vest on 12/7/2010
12/6/2007    12/6/2017    2002PE    NQ    Y    300,000    $ 10.93    300,000   
150,000    current    75,000 to vest on 12/6/2010 & 12/6/2011 2/7/2008   
2/7/2011    2004R PE    RSA    NA    120,000    $ 0.00    120,000    0   
current    120,000 to vest upon effective date of Sev. Agmt 12/9/2008   
12/9/2018    2004 PE    NQ    Y    210,000    $ 11.36    210,000    0    current
   105,000 to vest on 12/9/2010; 52,500 to vest on 12/9/2011 & 12/9/2012
2/10/2009    2/10/2012    2004R PE    RSA    NA    40,000    $ 0.00    40,000   
0    current    40,000 to vest upon effective date of Sev. Agmt 2/10/2009   
2/10/2012    2004R PE    RSA    162m    65,000    $ 0.00    65,000    0   
current    65,000 to vest upon effective date of Sev. Agmt 8/18/2009   
8/18/2019    2004 PE    NQ    Y    150,000    $ 12.34    150,000    0    current
   75,000 to vest on 8/18/2011; 37,500 to vest on 8/18/2012 & 8/18/2013
2/11/2010    2/11/2020    2004 PE    NQ    Y    157,500    $ 11.45    157,500   
0    current    78,750 to vest on 2/11/2012; 39,375 to vest on 2/11/2013 &
2/11/2014 2/11/2010    2/11/2013    2000PE    RSA    NA    105,000    $ 0.00   
105,000    0    current    105,000 to vest upon effective date of Sev. Agmt   
                                        Optionee Totals             2,409,500   
   2,037,500    990,000                                              